                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ALWAYS TOWING & RECOVERY, INC., et al.,

       Plaintiffs,

     v.                                                 Case No. 20-CV-919

CITY OF MILWAUKEE, et al.,

      Defendants.


                      DECISION AND ORDER ON DEFENDANTS’
                     MOTIONS TO DISMISS AMENDED COMPLAINT


       Always Towing & Recovery, Inc., Apys Cars, Inc., Brew City Towing, LLC, SP

Towing, LLC, and Adams Recycling, LLC (collectively the “plaintiffs”) sue the City of

Milwaukee (the “City”), the Milwaukee Department of Public Works (“DPW”), the

Milwaukee City Tow Lot, the Milwaukee Police Department (“MPD”) (collectively the

“City defendants”), and Miller Compressing Company, for alleged violations of the

Sherman Act, 15 U.S.C. §§ 1, et seq.; the Clayton Act, 15 U.S.C. §§ 12, et seq.; the Federal

Trade Commission Act (“FTCA”), 15 U.S.C. § 45; the Pollution Prevention Act, 42 U.S.C.

§ 13101; and Wisconsin common law. (Docket # 13.) Both the City defendants (Docket #

18) and Miller Compressing (Docket # 27) move to dismiss the plaintiffs’ amended

complaint for failure to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6). For the reasons below, both motions to dismiss are granted and the

amended complaint is dismissed.




          Case 2:20-cv-00919-NJ Filed 10/21/20 Page 1 of 15 Document 31
                                      BACKGROUND

       With the exception of Adams Recycling, the plaintiffs are Wisconsin companies

performing vehicle towing services in the City of Milwaukee and surrounding areas. (Am.

Compl. ¶¶ 21–25, Docket # 13.) Adams Recycling provides salvaging services. (Id. ¶¶ 164–

69.) The plaintiffs allege that scrap metal recycling is a lucrative global business. (Id. ¶ 37.)

The plaintiffs allege that the City of Milwaukee earned almost $1.9 million in revenue in

2017 from recycling (though not clearly from scrap metal recycling). (Id. ¶ 41.) In 1996, the

City entered into a multiple year contract with the largest scrap metal recycling company in

the Milwaukee Area, Miller Compressing, for the processing and recycling of all vehicles

delivered to Miller. (Id. ¶ 51.) The plaintiffs allege that despite a requirement that the City

open up its scrap metal recycling bidding process to other public companies, the City

awarded the contract to Miller Compressing without allowing others to bid. (Id. ¶¶ 52–54.)

In 2002, the City delivered 16,423 vehicles to Miller Compressing. (Id. ¶ 55.) In 2003, the

City and Miller Compressing entered into a contract in which the City agreed to supply

Miller Compressing with a certain percentage of the scrap vehicles disposed of by the City

and Miller Compressing would pay the City a fixed price for each vehicle. (Id. ¶¶ 57–58.)

From 2004 to 2009, the City delivered 40,000 vehicles to Miller Compressing for processing

and recycling, resulting in city revenues exceeding $5,000,000. (Id. ¶ 60.) In 2009, the City

extended its contract with Miller Compressing until 2023. (Id. ¶ 61.)

       The plaintiffs allege that the towing industry plays a vital role in suppling metals to

the scrap metal recycling industry. (Id. ¶ 64.) They allege that the City is attempting to use

its governmental power to increase its profitability and injure its competitors. (Id. ¶¶ 67–81.)

For example, the plaintiffs allege that Wis. Stat. § 342.40 governs abandoned vehicles and



                                        2
         Case 2:20-cv-00919-NJ Filed 10/21/20 Page 2 of 15 Document 31
allows a municipality or county to sell the vehicle. (Id. ¶¶ 74–75.) The plaintiffs allege that

the City and the DPW City Tow Lot sell unclaimed vehicles for scrap at the City of

Milwaukee Tow Lot. (Id. ¶ 76.) The City and the DPW compile a list of unclaimed vehicles

that are available through a bidding system and the abandoned vehicle is sold to the highest

bidder. (Id. ¶¶ 77–78.) The plaintiffs allege, however, that the City awards the vehicles to

Miller Compressing even if it places a low bid or no bid at all. (Id. ¶ 79.)

       1.      Allegations Specific to Always Towing

       The plaintiffs also allege that the City has four contracts for municipal towing and

divides the contracts into two territories: Zone 1 and Zone 2. (Id. ¶¶ 83–84.) Each zone has

two contracts for municipal towing: a contract for “police safekeeping” and a contract for

“municipal citations.” (Id. ¶¶ 85–87.) “Municipal citations” towing involves the towing of

vehicles due to citations to public vehicles and abandoned vehicles. (Id. ¶ 88.) In 1998, CHI

Towing held all four contracts for the City of Milwaukee municipal towing. (Id. ¶ 96.) Prior

to 2016, Wisconsin statute provided that a vehicle could not be removed from private

property without the owner’s permission, a repossession judgment, or an issued citation for

illegal parking. (Id. ¶ 89.) In 2004, CHI Towing subcontracted with Always Towing to aid in

its municipal citation towing for the City. (Id. ¶ 99.) Always Towing’s business, however,

also consists of towing for private property owners and parties. (Id. ¶ 98.) The plaintiffs

allege that in January 2011, the DPW informed Always Towing that it needed to prioritize

towing for the City between 2 a.m. and 6 a.m. and that it would not be issuing citations for

private property towing between those hours. (Id. ¶¶ 100–01.)

       As a result of this practice by the City, private property owners lobbied to change the

law so that citations would not have to be issued for vehicles on private property prior to



                                           3
            Case 2:20-cv-00919-NJ Filed 10/21/20 Page 3 of 15 Document 31
towing. (Id. ¶ 105.) The lobbying efforts were successful, and legislation was passed in 2016

allowing private property owners to have vehicles towed off of their properties without

having a citation issued. (Id. ¶¶ 106–09.) The plaintiffs allege that after passage of this law,

the City lobbied for the adoption of Emergency Rule 15-14, which imposes pricing

restrictions and notification requirements upon towing companies in the City. (Id. ¶ 111.)

Emergency Rule 15-14 was passed and created Trans § 319. (Id. ¶ 117.) The plaintiffs allege

that prior to the passing of Emergency Rule 15-14, there was no existing or proposed state

regulation governing the towing of vehicles from private property. (Id. ¶ 119.)

       However, in 2014, the City began holding public hearings and the Common Council

created a task force to “review and make recommendations relating to City licensing and

regulation of recycling, including junk collections and junk dealing, second-hand vehicle

dealing, salvage and wrecking, and metal recycling and scrapping.” (Id. ¶ 121.) Following

the recommendations of the Task Force, the City created two new licenses for the

Recycling, Salvaging, and Towing market: the Recycling, Salvaging, or Towing Vehicle

License (“RSTV”) and the Recycling, Salvaging, or Towing Premises License (“RSTP”).

(Id. ¶ 128.) The plaintiffs allege that while Always Towing and other private companies are

required to hold these licenses, the City does not hold a RSTP License to operate the

municipal city tow lot even though it engages in the business of recycling, salvaging, or non-

consensual towing. (Id. ¶¶ 131–33.)

       2.      Allegations Specific to Adams Recycling

       The plaintiffs allege that in 1998, Nick Adams started Tows R Us and that same

year, CHI subcontracted with Tows to tow cars from the City tow lot to Miller

Compressing. (Id. ¶ 143.) Adams signed a contract with Miller Compressing to tow vehicles



                                           4
            Case 2:20-cv-00919-NJ Filed 10/21/20 Page 4 of 15 Document 31
under Tows from the City tow lot to Miller Compressing for $21 per vehicle towed. (Id. ¶

155.) In 2005, Adams was going to sign a contract with Miller Compressing to continue to

tow vehicles from the City tow lot to Miller Compressing, however, the City began taking

salvage to Miller Compressing by trailers. (Id. ¶ 156.) Adams subsequently sold Tows and

started Adams Recycling. (Id. ¶¶ 158–61.) In 2009, Miller Compressing contacted Adams

about paying him $1,000 a week to buy salvage vehicles, run the titles, and log the

information in Adams Recycling’s logbooks. (Id. ¶¶ 164–65.) After Adams would buy the

vehicles, run the titles, and log the vehicles, Adams would then sell the vehicles to Miller

Compressing and Adams would receive 20% of the price of the vehicle. (Id. ¶ 166.) In 2010,

the City began processing cars at the municipal tow lot, connecting the vehicles to a semi,

and taking these vehicles to Miller Compressing. (Id. ¶ 172.) The plaintiffs allege that the

City has a bidding system called J-Bid for salvage and auto dealers to use to bid on vehicles

for recycling and salvaging and to bid on a vehicle, towing companies have to write in on a

sheet the vehicle’s make, model, and VIN with the amount of the bid to be placed. (Id. ¶¶

167–69.) The plaintiffs allege that Miller Compressing is receiving a fixed number of

vehicles that it does not place bids on or have the highest bids for. (Id. ¶ 170.)

       3.      Allegations Specific to Apys Cars

       The plaintiffs allege that the towing contracts for Zone 1 and Zone 2 are three-year

contracts where the City takes requests for bids. (Id. ¶ 177.) In 2016, Apys placed a bid for a

City towing contract and Apys was soon informed that it had the lowest bid and if

“everything checked out,” it would be awarded the Zone 1 contracts. (Id. ¶¶ 180, 183.) Two

weeks later, however, Apys was informed that it would not get the contract because the City

believed that Apys could not efficiently and financially support the contract. (Id. ¶ 184.) The



                                           5
            Case 2:20-cv-00919-NJ Filed 10/21/20 Page 5 of 15 Document 31
contract was subsequently awarded to Prairie Land Towing, despite Apys having the lowest

bid. (Id. ¶ 193.) In 2018, Apys’ RST License was not renewed (id. ¶¶ 202–16); however, the

Milwaukee County Circuit Court reversed and remanded the decision and allowed Apys to

operate as if it possessed a valid RST license while the appeal was pending (id. ¶¶ 220–24).

The plaintiffs allege that an MPD officer falsely informed one of Apys’ towing clients that

Apsy does not have a valid license, causing Apys to lose the client. (Id. ¶¶ 225–30.)

       4.      Allegations Specific to Brew City Towing

       The plaintiffs allege that Brew City Towing was formed in 2015 and subcontracted

with Apys to tow vehicles. (Id. ¶¶ 232–33.) Brew City applied for an RST License in 2016;

however, it was only approved to do nonconsensual towing and not private property—in

other words, Brew City could only take vehicles to the municipal tow lot. (Id. ¶¶ 237–38.)

The plaintiffs allege that the City sent MPD officers to Brew City’s property unannounced

to check its calls, logs, and paperwork related to the business and that MPD officers

unlawfully threatened to fine and ticket Brew City for impounded cars, causing them to lose

business and money. (Id. ¶¶ 244–49.)

       5.      Allegations Specific to SP Towing

       The plaintiffs allege that SP Towing subcontracted with Apys in 2018 and applied for

an RST license for nonconsensual towing and operating a premises within the City of

Milwaukee. (Id. ¶¶ 252–55.) The plaintiffs allege that SP Towing was erroneously informed

by the City that its RST license was denied because two towing companies could not

operate on the same lot. (Id. ¶ 256.) The plaintiffs allege that an MPD officer called SP

Towing to inform it that the license it held did not permit it to perform nonconsensual




                                           6
            Case 2:20-cv-00919-NJ Filed 10/21/20 Page 6 of 15 Document 31
towing within the City. (Id. ¶ 263.) The plaintiffs allege that the City’s actions caused injury

to SP Towing’s business. (Id. ¶¶ 259–64.)

                                 STANDARD OF REVIEW

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) challenges the sufficiency of the

complaint on the basis that the plaintiff has failed to state a claim upon which relief can be

granted. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted

this language to require that the plaintiff plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v.

Iqbal, the Supreme Court elaborated further on the pleadings standard, explaining that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

though this “standard is not akin to a ‘probability requirement.’” 556 U.S. 662, 678 (2009).

The allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted).

       When determining the sufficiency of a complaint, the court should engage in a two-

part analysis. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, the

court must “accept the well-pleaded facts in the complaint as true” while separating out

“legal conclusions and conclusory allegations merely reciting the elements of the claim.” Id.

(citing Iqbal, 556 U.S. at 680). Next, “[a]fter excising the allegations not entitled to the

presumption [of truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” Id. (citing Iqbal, 556 U.S. at 681). As explained

in Iqbal, “[d]etermining whether a complaint states a plausible claim for relief will . . . be a



                                         7
          Case 2:20-cv-00919-NJ Filed 10/21/20 Page 7 of 15 Document 31
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 556 U.S. at 679. All factual allegations and any reasonable inferences must

be construed in the light most favorable to the nonmoving party. Price v. Bd. of Educ. of City of

Chicago, 755 F.3d 605, 607 (7th Cir. 2014).

                                           ANALYSIS

       The plaintiffs sue under the Sherman Act (Claims One and Two), the Clayton Act

(Claim Three), the Federal Trade Commission Act (Claim Four), the Pollution Prevention

Act (Claim Five), and Wisconsin common law (Claim Six). (Docket # 13.) I will address

each in turn.

       1.       Sherman Act Claims (Claims One and Two)

       The plaintiffs sue under §§ 1 and 2 of the Sherman Act. Antitrust laws forbid several

forms of anticompetitive conduct. Section 1 of the Sherman Act prohibits agreements that

unreasonably restrain trade. 15 U.S.C. § 1. Section 2 prohibits monopolization, or the

attempt at it, through willful, anticompetitive acts. Id. § 2; Alarm Detection Sys., Inc. v. Vill. of

Schaumburg, 930 F.3d 812, 826–27 (7th Cir. 2019). A plaintiff must prove three elements to

succeed under § 1 of the Sherman Act: “(1) a contract, combination, or conspiracy; (2) a

resultant unreasonable restraint of trade in [a] relevant market; and (3) an accompanying

injury.” Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 335 (7th Cir. 2012) (internal

citation omitted).

       The City defendants argue that the amended complaint fails to meaningfully allege a

conspiracy under the Sherman Act. (Defs.’ Br. at 4.) While the plaintiffs generally allege

that the City conspired with Miller Compressing to maintain or acquire a dominant position

in the recycling, salving, and towing industry by excluding competitors in the industry,



                                           8
            Case 2:20-cv-00919-NJ Filed 10/21/20 Page 8 of 15 Document 31
(Am. Compl. ¶¶ 2–4), the facts specific to each plaintiff do not bare this out. Of the factual

allegations pled in Claim One to each specific plaintiff, only the claim of Adams Recycling

even mentions conduct by Miller Compressing. (Am. Compl. ¶¶ 141–73.) As summarized

above, Always Towing alleges that the City created a scheme of licenses and regulations

meant to create unfair business practices. (Id. ¶¶ 82–140.) Apys Cars alleges that the City

improperly denied it a towing contract and interfered with its business. (Id. ¶¶ 174–230.)

Brew City Towing alleges the City improperly limited the types of towing it could perform,

delayed the renewal of its license, and sent task force members to review the company’s

information. (Id. ¶¶ 231–249.) And SP Towing similarly alleges that the City improperly

denied it a license, interfered with its contracts, and limited its ability to compete in the

towing market. (Id. ¶¶ 250–264.)

       For a claimed conspiracy to survive a motion to dismiss, Twombly requires that it be

plausibly pled through allegations of fact that generally take one of two forms: “(1) direct

allegations of an agreement, like an admission by a defendant that the parties conspired; or

(2) more often, circumstantial allegations of an agreement, which are claimed facts that

collectively give rise to a plausible inference that an agreement existed.” Alarm Detection Sys.,

Inc., 930 F.3d at 827. The Seventh Circuit’s analysis in Alarm Detection Sys. is instructive. In

that case, the Village of Schaumburg passed an ordinance requiring commercial buildings to

send fire-alarm signals directly to the local 911 dispatch center. 930 F.3d at 818. The area’s

dispatch center had a decade-old exclusive arrangement with Tyco Integrated Security,

LLC; thus, to send signals to the dispatch center, local buildings had to use Tyco

equipment. Id. at 818–19. Several of Tyco’s competitors sued the Village, the dispatch

center, and Tyco under constitutional, antitrust, and state tort law. The plaintiffs alleged



                                        9
         Case 2:20-cv-00919-NJ Filed 10/21/20 Page 9 of 15 Document 31
that the defendants “‘carefully scripted’ a ‘clear design’ to pass the Ordinance and issue the

Notice—and then ‘share in the spoils.’ The defendants entered into this conspiracy, the

Companies submit, knowing that Tyco was ‘the sole provider of receiving equipment at [the

dispatch center],’ knowing that the Ordinance and the Notice would make Tyco the ‘sole

provider of all transmission equipment,’ and knowing that the defendants could then reap

the profits of a one-provider market.” Id. at 827.

       The district court dismissed the complaint, concluding the allegations failed to state a

claim. The Seventh Circuit upheld the district court’s conclusion. The court found that the

complaint alleged “no facts suggesting that an agreement—as opposed to an independent,

legislative decision—led Schaumburg to pass the Ordinance and issue the Notice.” Id. at

827–28. The court reached this conclusion despite the plaintiffs’ allegations that: the

dispatch and Tyco had an exclusive equipment provider relationship, the Village passed an

ordinance and issued a notice essentially requiring accounts to obtain Tyco equipment, that

Tyco charged more to customers than its competitors for comparable products and services,

and that all three defendants will profit by way of this arrangement. Id. The court found that

“[g]etting from these allegations to the nefarious conspiracy asserted by the Companies

requires a speculative leap, not a reasonable inference.” Id.

       In this case, the allegations in the plaintiffs’ amended complaint are significantly

more deficient than the allegations in Alarm Detection Sys. The plaintiffs allege neither direct

nor circumstantial allegations of an agreement between the City and Miller Compressing to

pass the injurious laws. Again, the plaintiffs have no allegations whatsoever that Miller

Compressing had anything to do with the City’s actions in regulating the towing industry

through the passage of the RSTP and RSTV licensure requirements. At best, the plaintiffs



                                        10
         Case 2:20-cv-00919-NJ Filed 10/21/20 Page 10 of 15 Document 31
allege that the City, through its contract with Miller Compressing, violated two alleged

requirements: (1) that the City’s contracting process “must be open to the public to allow for

bids to be placed” (which it failed to do) (Am. Compl. ¶¶ 52–54) and (2) that abandoned

vehicles must be sold to the highest bidder (of which Miller Compressing was not) (id. ¶¶

75–81). None of these alleged facts, however, collectively give rise to a plausible inference

that an agreement existed between the City and Miller Compressing to unlawfully control

the recycling, towing, and salving marked in Milwaukee. Thus, the amended complaint fails

to plead a plausible antitrust conspiracy under § 1 of the Sherman Act and must be

dismissed.

       The plaintiffs also allege the defendants violated § 2 of the Sherman Act. Again, § 2

prohibits monopolization, or the attempt at it, through willful, anticompetitive acts. Alarm

Detection Sys., 930 F.3d at 827. Section 2 liability requires “willful, anticompetitive

conduct.” Id. at 828. The only conduct alleged in the plaintiffs’ second claim is the City

ceasing to issue citations from 2 a.m. until 6 a.m., lobbying for the passage of Emergency

Rule 15-14, using the Task Force’s recommendations to create the RSTV and RSTP

licenses, and allegedly improperly renewing and/or denying the licenses of Apys and SP

Towing. (Am. Compl. ¶¶ 265–72.) These are not allegations of willful, anticompetitive

conduct. These are allegations of a City government acting under its lawful authority and

the plaintiffs disagreeing with the results. These allegations do not plausibly plead an anti-

trust violation under § 2 of the Sherman Act. Thus, Claim Two is also dismissed.

       2.     Clayton Act Claim (Claim Three)

       The plaintiffs allege the defendants violated § 4 of the Clayton Act. (Am. Compl. ¶¶

273–80.) The Clayton Act permits suit by “any person who shall be injured in his business



                                       11
        Case 2:20-cv-00919-NJ Filed 10/21/20 Page 11 of 15 Document 31
or property by reason of anything forbidden in the antitrust laws . . . .” 15 U.S.C. § 15(a).

Although not crystal clear, I assume the plaintiffs’ allegations under the Clayton Act are for

damages stemming from the alleged Sherman Act violations. Given the amended complaint

fails to state a claim under the Sherman Act, it similarly fails to state a claim under § 4 of the

Clayton Act, which “focuses on the type of injury claimed by a particular plaintiff and

demands that it be an ‘antitrust injury.’” Indiana Grocery, Inc. v. Super Valu Stores, Inc., 864

F.2d 1409, 1419 (7th Cir. 1989) (emphasis in original). As such, Claim Three is also

dismissed.

       3.      Federal Trade Commission Act Claim (Claim Four)

       The plaintiffs allege the defendants violated § 5 of the Federal Trade Commission

Act. (Am. Compl. ¶¶ 281–300.) Section 45 of 15 U.S.C. empowers the Federal Trade

Commission to “prevent persons, partnerships, or corporations . . . from using unfair

methods of competition in or affecting commerce and unfair or deceptive acts or practices in

or affecting commerce.” 15 U.S.C. § 45(a)(2). While the plaintiffs seem to acknowledge

there is no private right of action under § 5 of the FTCA (Pls.’ Br. at 8), the plaintiffs urge

the Court to judicially imply a private right of action (id. at 9). But the statutory language of

§ 5 is quite clear—“The Commission is hereby empowered and directed to prevent persons,

partnerships, or corporations . . . from using unfair methods of competition in or affecting

commerce and unfair or deceptive acts or practices in or affecting commerce.” 15 U.S.C. §

45(a)(2) (emphasis added). See also Rosco v. Equifax, No. 1:14-CV-141, 2015 WL 1402063, at

*3 (N.D. Ind. Mar. 25, 2015) (“Indeed, the Federal Trade Commission Act does not create

a private right of action, and thus, this argument also fails to defeat a finding of futility.”);

Stanley v. Select Portfolio, No. 07-CV-775-JPG, 2008 WL 2020509, at *3 (S.D. Ill. May 9,



                                        12
         Case 2:20-cv-00919-NJ Filed 10/21/20 Page 12 of 15 Document 31
2008), aff’d as modified sub nom. Stanley v. Hollingsworth, 307 F. App’x 6 (7th Cir. 2009)

(“[T]he Federal Trade Commission has original jurisdiction over FTCA actions, and no

private right of action exists under the FTCA.”); Carrel v. George Weston Bakeries Distribution,

Inc., No. 1:05-CV-01769-SEBJPG, 2006 WL 1005041, at *1 (S.D. Ind. Apr. 13, 2006) (“The

Clayton Act creates a private right of action, while the Federal Trade Commission Act does

not.”). For these reasons, Claim Four is dismissed.

       4.       Pollution Prevention Act Claim (Claim Five)

       The plaintiffs allege the defendants violated the Pollution Prevention Act, 42 U.S.C.

§ 13101. It is unclear under what authority the plaintiffs bring this cause of action. Section

13101 does not appear to provide a vehicle for damages or recovery. Perhaps the plaintiffs

intended to bring a citizen suit pursuant to 42 U.S.C. § 11046, but I decline to speculate.

The plaintiffs are not proceeding pro se. I cannot decipher a cause of action in Claim Five. It

is dismissed.

       5.       State Tort Claim (Claim Six)

       Finally, the plaintiffs allege the defendants interfered with the contracts of Apys Cars

and SP Towing under Wisconsin common law. (Am. Compl. ¶¶ 315–38.) With the federal

claims dismissed, I will follow the general rule by relinquishing jurisdiction over the

supplemental state law claim. See Redwood v. Dobson, 476 F.3d 462, 467 (7th Cir. 2007) (“A

court that resolves all federal claims before trial normally should dismiss supplemental

claims without prejudice.”). Thus, the plaintiffs’ state law claim is dismissed without

prejudice.




                                        13
         Case 2:20-cv-00919-NJ Filed 10/21/20 Page 13 of 15 Document 31
          6.     Leave to Amend

          The plaintiffs request that they be allowed to correct “whatever defect the court

deems necessary” because this matter is in the early stages of litigation. (Pls.’ Br. at 17.) The

Seventh Circuit has stated that a “plaintiff whose original complaint has been dismissed

under Rule 12(b)(6) should be given at least one opportunity to try to amend her complaint

before the entire action is dismissed” and that when “a district court denies a plaintiff such

an opportunity, its decision will be reviewed rigorously on appeal.” Runnion ex rel. Runnion

v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015). The

amended complaint currently before me is already the plaintiffs’ attempt to correct the

deficiencies noted by the City defendants in their first motion to dismiss. The amended

complaint fails, however, to cure the deficiencies as to the Sherman and Clayton Act claims.

And no amount of amendment could create an avenue for relief under the Federal Trade

Commission Act and the Pollution Prevention Act when none are provided. The Runnion

court states that when “it is clear that the defect cannot be corrected so that amendment is

futile,” there is no harm denying leave to amend and entering final judgment. Id. at 520.

This is such a case where further amendment would be futile. As such, the defendants’

motions to dismiss are granted and this case is dismissed.

                                         CONCLUSION

          I find that the plaintiffs fail to state a claim upon which relief can be granted under

the Sherman Act, the Clayton Act, the Federal Trade Commission Act, and the Pollution

Prevention Act. I decline to exercise supplemental jurisdiction over the plaintiffs’ state law

claims.




                                          14
           Case 2:20-cv-00919-NJ Filed 10/21/20 Page 14 of 15 Document 31
                                       ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motions to

dismiss (Docket # 18) and (Docket # 27) are GRANTED. Claims One, Two, Three, Four,

and Five of the amended complaint are DISMISSED WITH PREJUDICE. Claim Six is

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the clerk of court shall enter judgment

accordingly.



      Dated at Milwaukee, Wisconsin this 21st day of October, 2020.



                                               BY THE COURT



                                               _____________
                                               ____
                                                  _________
                                                          _ _
                                               NANCY JOSJOSEPH
                                                           SEP
                                                             EPH
                                               United States Magistrate Judge




                                       15
        Case 2:20-cv-00919-NJ Filed 10/21/20 Page 15 of 15 Document 31
